DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2 and 4–8 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable over the following references:
Meister-Place et al., US 2017/0072352 A1.  
JPS60-84714U (“JP-714”)1.
Gruhler et al., US 2011/0179755 A1.

Independent claim 1 describes an oil separator comprising an introduction portion and a holding portion.  
The introduction portion includes an introduction hole for introducing the gaseous body to the separation member.  The introduction hole includes a communication hole and an orifice communicated with the communication hole.  The orifice has an inner diameter smaller than the communication hole.  Additionally, the introduction portion includes an orifice-side portion having a plurality of orifices thereinside, and a joint-side portion arranged at an upstream side of the orifice-side portion.  The joint-side portion has a ceiling wall, side walls extending downwardly from two sides of the ceiling wall 
The holding portion includes a positioning portion having a front face portion, end portions protruding outwardly ends of the front face portion, and a plurality of opening portions penetrating through the front face portion to form a frame shape.  The plurality of openings are arranged at portions facing the plurality of orifices.  The holding portion also comprises a main member portion having a box-shaped portion with an opening, covered by the positioning portion to form a space in which the separation member is stored.  The main member portion comprises claw portions extending into the opening from side portions of the box-shaped portion to hold the positioning portion, and leg portions extending downwardly from the box-shaped portion and fixed at a position to have the predetermined interval between the facing surface of the separation member and the orifice.
Claim 1 is allowable over Meister-Place, because the reference fails to disclose an oil separator with a structure that can correspond to the “holding structure.”  
More specifically, Meister-Place describes an oil separator 20 with an impactor wall 87.  The impactor wall 87 has been mapped to the “holding structure.”  See Meister-Place Fig. 6, [0046].  The impactor wall 87 acts as a positioning portion with a front face portion (the upstream face of the impactor wall 87), end portions protruding outwardly from ends of the front face portion (the ends that attach to sidewalls 28) and a plurality of indentations 89 (the “plurality of openings”) penetrating through the front face portion to form a frame shape, with the indentations facing the nozzle openings 80.  Id.  Also, the impactor plate 87 comprises an opening into which the pad 86 is slid.  Id.  

    PNG
    media_image1.png
    601
    656
    media_image1.png
    Greyscale

But the reference fails to illustrate the impactor wall 87 comprising a main member portion having a box-shaped portion with the opening, with the main member portion being covered by the positioning portion to form a space in which the fibrous pad 86 is stored, with the main member having claw portions extending into the opening from side portions of the box-shaped portion to hold the positioning portion, and leg portions extending downwardly from the box-shaped portion and fixed at a position to have the predetermined interval between the facing surface of the separation member and the orifice, as required by the claim.
Additionally, claim 1 is allowable over Gruhler, because the reference fails to disclose an oil separator with structure that can correspond to the “holding portion.”  
More specifically, Gruhler discloses a device for separating oil from blowby gas.  The device comprises an impactor 16 that holds a separating portion 25.  Gruhler Fig. 4, Id.  The plate 20 also comprises end portions 66a, 66b protruding outwardly from ends of the front face potion.  Id.  The plate 20 further comprises a plurality of perforations (the “opening portions”) penetrating through the front face portion to form a frame shape.  Id.  The perforations are arranged on the upstream side of the impactor 16.  Id.  
The impactor 16 also comprises an impact plate 22 (the “main member portion”) having a box-shaped portion (the shape of the impact plate 22) with an opening (the opening that receives separating layer 24), covered by the plate 20 to form a space in which separating layer 24 is stored.  Gruhler Fig. 4, [0047].  The impact plate 22 also comprises ribs 56 and connecting elements 58 (the “claw portions”) extending into the opening from side portions of the box-shaped portion to hold the plate 20.  Id. at Fig. 4, [0057].  

    PNG
    media_image2.png
    855
    1397
    media_image2.png
    Greyscale

But Gruhler differs from claim 1, because the impact plate 22 does not have leg portions extending downwardly from the box-shaped portion and fixed at a position to have a predetermined interval.  Rather, the bottom of impact plate 22 is not fixed, as seen in Fig. 1. 
Furthermore, JP-714 discloses a device 30 for separating oil.  JP-714 Fig. 8, p. 3.  The device 30 comprises a blow-by gas inflow port 32, which has been mapped to the “introduction portion.”  The inflow port 32 comprises an introduction hole, which is the opening of this port 32.  Id.  The introduction hole includes a communication hole, which is the wide area of the introduction hole, as seen in Fig. 8.  Id.  The introduction hole also includes an orifice, which is the narrow area of the introduction hole, as seen in Fig. 8.  Id.  The orifice is communicated with the communication hole.  Id.  The orifice has a smaller inner diameter than the communication hole, as seen in Fig. 8.  Id.

    PNG
    media_image3.png
    640
    1140
    media_image3.png
    Greyscale

But, as seen in Fig. 8, the inflow port 32 does not includes a structure having a plurality of orifices thereinside, and a joint-side portion arranged at an upstream side of the orifice-side portion, where the joint-side portion has a ceiling wall, side walls extending downwardly from two sides of the ceiling wall and reinforcement ribs partitioning a space surrounded with the ceiling wall and the side walls into a plurality of communication holes communicated with the plurality of orifices.
Claims 2 and 4–8 are allowable because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The original version of JP-714 is contained in the record as the 22-page Foreign Reference dated Jan. 24, 2020.  The front page of this document indicates that the reference is also published as JPS6337466Y2.  A machine translation of JP63037466Y2 is in the record as the 3-page Foreign Reference dated Sept. 08, 2021.  In this rejection, the original version of JP-714 is cited for the drawings, and the machine translation of JP63037466Y2 is cited for the text.